DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 21-23, 30-34) in the reply filed on 2/2/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostet et al. (US 20080011990; “Kostet”) with obviousness evidenced by  Chen et al. (US 20150268437; “Chen”).
	Regarding claim 21, Kostet teaches a fibre optic blowing accessory 2201 (e.g., fig. 23, ¶ 0129: fiber with the pre-installed ferrule is for blowing through a conduit) for attachment to the end of an optical fibre 103/2304 (e.g., ¶ 0099), wherein a portion of the fibre optic blowing accessory comprises an asymmetric D profile (e.g., fig. 23: flattened region 2303 provides the flat side of the “D” of a D-shaped cross section).
	Kostet does not explicitly state that Kostet’s fibre optic blowing accessory  comprising a plurality of grooves extending longitudinally along a portion of its outer surface.
	Moreover, it is noted the ferrule/cable shown in Kostet fig. 23 is fairly low profile and not that much different in diameter than the cable 103.
	Chen teaches the usefulness of longitudinal grooves on a fiber cable that is to be blown through a conduit (e.g., figs. 1-2; ¶s 0015-0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references because both references deal with blowing optical fiber cable through a conduit.  
Furthermore, Kostet and Chen are combined by taking the technology of Kostet which teaches a fiber cable with a ferrule attached for blowing through a conduit and applying to it the longitudinal grooves on cable/parts being blown through a conduit to enhance urging the cable/parts through the conduit via blowing technology of Chen  to obtain the instant invention of a fiber cable with a ferrule attached wherein both the fiber cable and the ferrule have longitudinal grooves to enhance blowing through a conduit.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make such a combination for the purpose of providing longitudinal grooves across both the ferrule and the fiber cable which have a substantially similar profile/diameter to enable the advantage of the longitudinal groove not only for the cable, but also for the ferrule since both the cable and ferrule are being blown through the conduit/duct and both the cable and the ferrule would benefit from the longitudinal grooves as air-flow passages technology [e.g., see also MPEP § 2144.04 duplication of parts in an invention and/or changes in size/shape of an invention involves only routine skill in the art].
Thus claim 21 is rejected.
	Moreover, regarding claim 34, it is notoriously well known for a fiber optic blowing accessory for attachment to the end of an optical fiber [see beginning of claim 21] to actually be attached to an optical fiber [claim 34] and the ferrule 2201 is shown attached to the cable/fiber 103/2304 in Kostet fig. 23.
Thus claim 34 is rejected.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostet with obviousness evidenced by Chen as applied to claim 21 above, with further obviousness evidenced by Nhep et al. (US 10895698; “Nhep”).
	Regarding claim 23, Kostet and Chen render as obvious the fibre optic blowing accessory of claim 21 (see above). 
	Kostet and Chen do not explicitly state wherein the fibre optic blowing accessory comprises a dust cap.
However, it was well-known to provide a low profile dust cap at least  as evidenced by Nhep (e.g., Nhep fig. 4 element 120). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also provide a low profile dust cap and also modify it with longitudinal grooves for air-flow/blowing enhancement for the same reasons as provided for both the ferrule and cable as stated in the rejection of claim 21 above coupled with the fact that adapting a dust cap to ensure it is properly secured based on environmental conditions is an well-known [see also MPEP §2144.07 Art Recognized Suitability for an Intended Purpose]  at least for the purpose of providing longitudinal grooves across the ferrule, cable and dust cap to enhance efficiency of blowing through the conduit/duct.
Thus claim 23 is rejected.  



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 31 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 8 of prior U.S. Patent No. 10775578. This is a statutory double patenting rejection.
Thus claim 31 is rejected.

The following nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 30, 34 in the instant application [IA]are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 of U.S. Patent No. 10775578 [herein referred to as: ‘578]. Although the claims at issue are not identical, they are not patentably distinct from each other because IA claims 21-23, 30 are merely broadened versions of ‘578 claims 1 and 8.  Moreover, regarding claim 34, it is notoriously well known for a fiber optic blowing accessory for attachment to the end of an optical fiber [see beginning of claim 21] to actually be attached to an optical fiber [claim 34].
Thus each of respective claims 21-23, 30, 34 is rejected.




Allowable Subject Matter
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22, 30 can be made allowable by overcoming the above double patenting (DP) rejection.  The ferrule holder in Nhep is considered as too high profile relative to the fiber, ferrule, and dust cap which all may have the longitudinal grooves at least based on the rejections of claims 21, 23, 34 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874